Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
1.	Applicant’s response to the Non-Final Action dated 6/7/22 is acknowledged (paper filed 7/22/22). In the amendment filed therein claims 1-6, 8-10, and 12 were canceled without prejudice or disclaimer. Claims 7, 11, 16, 17, and 22 were modified. Currently claims 7, 11, and 13-22 are pending and under consideration. 

2.	Rejections and/or objections of record not reiterated herein have been withdrawn.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

I.	Claims 7, 11, and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (Acta Physiol 2014, 212, 306-315) in view of Neuzillet et al. (Oncotarget, January, 2014, Vol.5, No.1, pages 78-94) and further in view Turtoi et al. (Journal of Proteome Research, 2011, Vol.10, pages 4302-4313) and Castronovo et al. (WO 2012/079977 A1).
Big-h3 is also known as Tgifbi, TGFBI, and Keratoepithelin. Bae et al. disclose the utility of anti-transforming growth factor β-induced protein antibodies to ameliorate vascular barrier dysfunction and improve the survival of sepsis. 
The researchers investigated the role of TGFBIp in vascular permeability and the underlying mechanisms of the TGFBIp-neutralizing antibody. The neutralizing anti-TGFBIp antibody inhibited the specific interactions between TGFBp and its receptor. See abstract.  
	Bae et al. differ from the instant invention in not specifically teaching the anti-transforming growth factor β-induced protein antibodies to treat PDAC.
	However, Neuzillet et al. disclose that PDAC and HCC share transforming growth factor-β as a common key-signal mediator, involved in epithelial-to-mesenchymal transition, invasion, and stroma-tumor dialogue. The TGF-β pathway and its inhibition is taught to be a target for therapeutic intervention in PDAC and HCC. See abstract. Various TGF-β inhibitors like antibodies are discussed. For example see Section 4.1-4.2.    
Additionally, Turtoi et al. and Castronovo et al. disclose in vivo methods that utilize βig-h3 inhibitors (such as anti-transforming growth factor β-induced protein antibodies) to treat human PDAC.  Turtoi et al. teach that TGFBI is overexpressed in pancreas ductal adenocarcinoma. The expression of TGFBI was reported to be increased at the mRNA level in pancreatic cancers and the overexpression of the protein was found in other human cancers such as colorectal, glial, and clear cell renal tumors. The immunohistochemistry results confirmed on a larger series of specimens the increased expression of TG FBI in the ECM of the pancreas carcinoma. 

The analysis also showed that there was no difference between normal and pancreatitis patients with respect to the expression of TGFBI. This result indicates the possibility that the overexpression of this protein is more specific to cancer. See page 4311 – Discussion.
Castronovo et al. disclose ligands to βig-h3 (TGFBI) for use in the therapeutic and/or prophylactic treatment of a pancreatic cancer. See abstract and figure 8. 
An exemplary method of therapeutic and/or prophylactic treatment of a human or animal disease comprises administering a therapeutically or prophylactically effective amount of a ligand, preferably a high affinity ligand, directed to a biomarker according to the invention. Preferably the ligand is an antibody or an antibody-drug conjugate. Page 14 lines 17-22. 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to administer anti-transforming growth factor β-induced protein antibodies as exemplified by Bae et al. to inhibit the TGFBI pathway as taught by Neuzillet et al. in order to treat PDAC cancer as taught by Turtoi et al. and Castronovo et al. because Turtoi et al. and Castronovo et al. taught that the ligands were useful in treating pancreatic cancer.   
One skilled in the art would have been motivated to employ the anti-transforming growth factor β-induced protein antibodies as exemplified by Bae et al. as a means to disrupt the TGFBI pathway (Neuzillet et al.) in order cure cancer (such as PDAC or HCC) taught by Turtoi et al. and Castronovo et al. 
Absent evidence to the contrary the administration of and anti-transforming growth factor β-induced protein antibody to treat PDAC is obvious. 
	Bae et al. (Acta Physiol 2014, 212, 306-315) in view of Neuzillet et al. (Oncotarget, January, Vol.5, No.1, pages 78-94) and further in view Turtoi et al. (Journal of Proteome Research, 2011, Vol.10, pages 4302-4313) and Castronovo et al. (WO 2012/079977 A1) differ from the instant invention in not specifically indicating that the anti-transforming growth factor β-induced protein antibody inhibits the inhibition of CD8+ T cell activation. 
Although the references do not recite the inhibition of CD8+ T cell, they employ the same anti-transforming growth factor β-induced protein antibody required by the claims (i.e. anti-βigh3 antibodies and/or ligand (aptamers), it necessarily flows that the use of the anti-transforming growth factor β-induced protein antibody would inhibit CD8+ T cells.  Accordingly, absent evidence to the contrary the inhibition of CD8+ T cells is an obvious result produced by the ligands taught in the prior art references of Bae et al., Neuzillet et al., Turtoi et al. and Castronovo et al.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to employ ligands like anti-transforming growth factor β-induced protein antibody which would necessarily inhibit CD8+ T cells as taught in the in vivo methods treating PDAC because Neuzillet et al., Turtoi et al., and Castronovo et al. taught that the ligands were useful in treating pancreatic cancer thereby inhibiting CD8+ T cell proliferation.   


Response to Arguments
4.	Applicant‘s arguments and amendments were carefully considered but not found persuasive.  
Regarding instant claims 7, 11, 16, and 22 reciting, “that the βig-h3 neutralizing antibody “inhibits interaction between βig-h3 and Vβ3 integrin, and inhibiting the inhibition of cluster of differentiation 8 (CD8)+ T cell activation”: these recitations recite the intended result of the positively recited method step of administering a therapeutically effective amount of an anti-transforming growth factor β-induced protein (βig-h3) neutralizing antibody to said patient. See MPEP 2111.04 () which teaches, “However, the court noted that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Id. (quoting Minton v. Nat’l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1626 (Fed. Cir. 2003))."
The independent claims only requires identifying the subject in need of treatment of PDAC and administering an effective amount of an anti-transforming growth factor β-induced protein (βig-h3) neutralizing antibody. Bae et al. (Acta Physiol. 2014, 212:306-315) teach administering anti-transforming growth factor β-induced protein (βig-h3) neutralizing antibody to ameliorate vascular barrier dysfunction and improve survival in sepsis patients.  Although, the reference is silent with respect to PDAC treatment the specification discloses that the antibodies taught by Bae et al. could be routinely used to generate humanized antibodies for treating PDAC. See specification page 20 lines 29-32. 
Additionally, Bae et al. are cited in combination with Neuzillet et al.(Oncotarget, January, 2014, Vol.5, No.1, pages 78-94), Turtoi et al. (Journal of Proteome Research, 2011, Vol.10, pages 4302-4313), and Castronovo et al. (WO 2012/079977 Al) to make PDAC treatment obvious. 
The “inhibiting” clauses in the claims merely recite the intended result of the administration step. MPER 2772.02 (1), teaches, “The discovery of a new use for an
old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F ad 246, 248, 114 USPO 161,163 (OCPA 1957). However, when the claim recites using an old composition or structure and the “use" is directed to a result or property of that composition or structure, then the claim is anticipated. in re May, 574 F 2d 1082, 1090, 197 USPQ 601,607 (OCPA 1978)" 
Here, Bae et al. is silent in regards to inhibiting interaction between βig-h3 protein and αVβ integrin and inhibiting the cluster of differentiation 8 (CD8)+ T cell activation. However, this inhibition is a result of using an old composition and the use and composition are taught by Bae et al. in view of Neuzillet et al., Turtoi et al., and Castronovo et al. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., TGFBIp in the stroma) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant contends that the invention discloses for the first time that the use of a neutralizing antibody against TGFBIp or Big-h3 protein in the context of pancreatic cancer is able to release inhibition of cytotoxicity mediated by intra-tumoral CD8* T cell expression of CD61 (integrin 83). However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The cited prior art teaches in vivo procedures that employ TGFBIp or βig-h3 in PDAC patients. For example, Castronovo et al. WO2012079977 A1 discloses TGFBIp or βig-h3 as a biomarker for pancreatic cancer. See abstract and claims. According to one aspect of the invention, there is provided a method of therapeutic and/or prophylactic treatment of a human or animal disease comprising administering a therapeutically or prophylactically effective amount of a ligand, preferably a high affinity ligand, directed to a biomarker according to the invention. Preferably the ligand is an antibody or an antibody-drug conjugate. See page 13 line 31-page 14 line 2. Additionally, antibody-based treatments are contemplated. Page 21 lines 12-16. Castronovo et al. is cited in combination with at least Bae et al.  Bae et al. additionally demonstrate in vivo treatments administering a therapeutic effective amount of an anti-transforming growth factor β-induced protein (βig-h3) neutralizing antibody to patients (sepsis). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  
Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection under 35 USC 103 would suggest to those skilled in that art that in vivo treatments administering a therapeutic effective amount of an anti-transforming growth factor β-induced protein (βig-h3) neutralizing antibody could be conducted in pancreatic cancer patients.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the cited references are silent with respect to the antibody treatment restoring CD8+ T cell activation and reduce tumor growth. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
  The amended claims recite “administering an anti-transforming growth factor β-induced protein antibody to “inhibit the binding between βig-h3 protein/αVB3 and inhibit the inhibition of cluster of differentiation 8 (CD8)+ T cell activation”. The cited references were silent with regard to this limitation, however there is no difference in the antibody administered in the instant invention and the claims. 
Therefore it appears that administering the antibody would necessarily cause the same binding and inhibition effects recited in the claims.  In fact, the specification discloses that Bae et al. show “that neutralizing anti-TGFBIp antibody inhibited the specific interactions between TGFBIp and integrin avP5, one of TGFBIp cognate receptors, (Bae et al., 2014). They demonstrated that treatments based on the use of a TGFBIp-neutralizing antibody can ameliorate the deleterious effects of sepsis.” The art discloses the use of a neutralizing antibody required by the claims. Specification page 2 line 30 – page 3 line 1.  Bae et al. administer an anti-transforming growth factor β-induced protein antibody to a subject while Neuzillet et al. teach that this is effective in blocking the TGFBI pathway that is crucial in PDAC. See Turtoi et al. and Castronovo et. disclose methods that utilize βig-h3 inhibitors (such as anti-transforming growth factor β-induced protein antibodies) to treat human PDAC.
  
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 7, 11, and 13-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 14-16 of copending Application No. 17/283,607 in view of Hingorani (WO 2014/113406 A1). 
The claims in copending Application No. 17/283,607 are drawn to methods of administering an anti βig-h3 antibody alone (claims 6 and 8) or in combination with an immune check point inhibitor (claim 16).  The instant claims encompass the methods.
	With regard to the inclusion of an immune check point inhibitor, Hingorani et al. discloses compositions and methods for treating or reducing pancreatic cancer. In the method, compounds capable of inhibiting the expression/activity of RUNX3 are administer to a patient. Hingorani et al. further teach that the RUNX3 inhibitors may be used in combination with other inhibitors for Tgfbi (i.e. Big-h3). See abstract, page 3, and page 4. The inhibitors are taught to be administered in therapeutically effective amounts. Pharmaceutical compositions are disclosed on page 29 line 18 — page 33 line 9. Hingorani et al. further disclose that the coordinate administration of a RUNX3 inhibitor with a secondary therapeutic agent can yield an enhanced (e.g., synergistic) therapeutic response beyond the therapeutic response elicited by either or both a RUNX3 inhibitor or secondary therapeutic agent alone. See page 27 lines 19-23.





Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize a combination of inhibitors including an anti βig-h3 antibody to treat PDAC because Hingorani et al. disclose that the coordinate administration of a RUNX3 inhibitor with a secondary therapeutic agent can yield an enhanced (e.g., synergistic) therapeutic response beyond the therapeutic response elicited by either or both a RUNX3 inhibitor or secondary therapeutic agent alone. See page 27 lines 19-23.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
7.	Applicant contends that the present application has an earlier effective filing date as compared to 17/283,607. And according to MPEP 804 “[i]f a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent”. This argument was carefully considered but was not found persuasive because the instant claims are not allowable. Accordingly, the rejection is maintained. 

8.	For reasons aforementioned, no claims are allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 




Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
11/5/22

/LISA V COOK/Primary Examiner, Art Unit 1642